As filed with the Securities and Exchange Commission on August 2, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Dollar Thrifty Automotive Group, Inc. (Exact name of registrant as specified in its charter) Delaware 73-1356520 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 5330 East 31st Street Tulsa, Oklahoma 74135 (Address of principal executive offices) Dollar Thrifty Automotive Group, Inc. Second Amended and Restated Long-Term Incentive Plan and Director Equity Plan (Full title of the plan) Scott L. Thompson Chief Executive Officer and President 5330 East 31st Street Tulsa, Oklahoma 74135 (Name and address of agent for service) (918) 660-7700 (Telephone number, including area code, of agent for service) with copies to: Janet Fisher, Esq.
